COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Darryl Dwayne Farley v. Doretha Lenett Edwards

Appellate case number:    01-20-00018-CV

Trial court case number: 2002-46326

Trial court:              245th District Court of Harris County

        On January 23, 2020, the Court abated the present appeal for the trial court to determine
whether appellant Darryl Dwayne Farley is indigent. On February 24, 2020, the trial court
conducted a hearing and found appellant indigent. We reinstate the appeal on the Court’s active
docket.

        The Clerk of this Court is directed to make an entry in this Court’s records that Appellant
may proceed on appeal without payment of fees charged by the trial court clerk or court reporter
for preparation of the appellate record. See TEX. R. CIV. P. 145(a), (c). The Clerk of this Court
is further directed to make an entry in this Court’s records that Appellant may proceed on appeal
without payment of court costs. TEX. R. APP. P. 20.1(c).

        The clerk’s record was filed on April 7, 2020. No reporter’s record has been filed. From
information currently available, appellant did not request that a reporter’s record be prepared,
and a record of the hearing on the parent-child relationship was waived by both parties with the
consent of the trial court. Because a reporter’s record has not been filed, this is a NOTICE to
you that we may require you to file your brief and may consider and decide your appeal based
only on those issues or points that do not require a reporter’s record for a decision. See TEX. R.
APP. P. 37.3(c). The final deadline for you to submit written evidence in this Court that you have
made arrangements for preparation and filing of a reporter’s record, if any, is June 19, 2021.

       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                      Acting individually

Date: May 20, 2021